Spruancb, J:—
The purpose of a bill of particulars is to give
to the defendant reasonable notice of the claim he is required to meet.
The bill of particulars in this case shows the dates and prices of the alleged sales, and describes the property sold as “mdse.,” meaning merchandise. This is not sufficient. The defendant is ■ entitled to know with reasonable certainty what kind of merchandise is claimed, to have been sold to him. Under this paper the plaintiff might prove a claim for meat, dry-goods, groceries or any other property answering the general description of merchandise.
Ret a new bill of particulars be filed.